1

2

3

4

5

6

7
                            UNITED STATES DISTRICT COURT
8

9                         EASTERN DISTRICT OF CALIFORNIA
10
                                            Case No.: 2:19-cv-00668-WBS-EFB
11

12   ROSEMARY GARCIA, an
                                            ORDER DENYING PLAINTIFF’S
13   individual,                            REQUEST TO APPEAR
                                            TELEPHONICALLY AT STATUS
14                      Plaintiff,          CONFERENCE
15
     v.
16

17
     MAMMOTH HOSPITALITY
18   MANAGEMENT, LLC, a Delaware
19
     limited liability company; and DOES
     1-50, inclusive,
20
                   Defendants.
21

22
          The Scheduling Conference scheduled for August 5, 2019 will require more
23
     than a perfunctory participation by plaintiff's counsel.   The request to appear
24
     telephonically at the conference is accordingly DENIED.
25
          IT IS SO ORDERED.
26
          DATED: AUGUST 2, 2019
27

28



                                     [PROPOSED] ORDER
                                             1
